[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#115)
After hearing held on plaintiff's objection to defendant's motion to strike, it is hereby ORDERED: sustained; for the following reasons:
Apart from the deficiency of the plaintiff's motion pursuant to the rules of practice, P.B. 154; Blancato v. Feldspar Corporation, 203 Conn. 34, 36 n. 3 (1987); the court must construe the allegations of the complaint, which the plaintiff asserts are based on violations of 42-224 and 42-225 of the general Statutes, in the manner most favorable to the pleader. Norwich v. Silverberg, 200 Conn. 367, 370 (1986). This the court has done in reaching its result.
/s/ Gaffney, J. GAFFNEY